Motion Denied; Order filed March 28, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00078-CV
                                  ____________

  IN THE ESTATE OF CECELIA MARGARET GIBBONS, DECEASED


                    On Appeal from the Probate Court No 1
                            Harris County, Texas
                        Trial Court Cause No. 401,492


                                  ORDER

      The notice of appeal in this case was filed November 29, 2012. The record
was due January 30, 2013. See Tex. R. App. P. 35.1(a). The clerk’s record was
filed February 5, 2013. The reporter’s record has not been filed. On February 8,
2013, Donald G. Plyant, the official court reporter, notified this court that
appellants had not made payment arrangements for preparation of the reporter’s
record. On February 11, 2013, this court notified appellant to pay for preparation
of the record and to provide this court with proof of payment on or before February
26, 2013. No response was filed. Therefore, on March 5, 2013, the court ordered
appellants to file their brief without the benefit of the reporter’s record on or before
April 4, 2013. See Tex. R. App. P. 37.3(c).

      In addition, the filing fee of $175.00 has not been paid. On February 13,
2013, the court notified appellants that the fee was past due. No response was filed.
We also ordered appellants, Gwen Stribling Henderson, Raven Pitree and Christine
Willie, to pay the filing fee in the amount of $175.00 to the Clerk of this court on
or before March 15, 2013. See Tex. R. App. P. 5.

      On March 19, 2013, appellants filed a motion to reconsider the court’s
March 5, 2013 order. According to the motion, on March 18, 2013, appellants
mailed a check in the amount of $4,400 to the court reporter to pay for preparation
of the reporter’s record. Appellants also assert that they paid this court’s filing fee.

      Our records do not reflect that the filing fee has been paid. In addition, the
reporter’s record was due on January 30, 2013, and had it been timely filed,
appellants’ brief would have been due March 1, 2013. Appellants acknowledge
that payment for the record was not made until more than a month after the record
was past due, and after appellants’ brief should have been filed. To date, the
reporter’s record has not been filed.

      We DENY appellants’ motion for reconsideration. Appellants are ordered to
pay the $175.00 filing fee to the clerk of this court, or provide proof that the fee
has been paid, on or before April 15, 2013. If appellants fail to comply with this
order, the appeal will be dismissed.

                                    PER CURIAM




                                           2